Order entered March 4, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00284-CR

                             LARRY TADUEEN BELLO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F-1251038-X

                                              ORDER
        Before the Court is the State’s March 2, 3015 second motion for an extension of time to

file its brief. The State’s brief was also received by the Court on March 2, 2015. This case is set

for submission without oral argument on March 31, 2015.


        The Court GRANTS the State’s March 2, 3015 second motion for an extension of time to

file its brief. The State’s brief is deemed filed as of the date of this order.


                                                         /s/    DOUGLAS S. LANG
                                                                JUSTICE